﻿We are commemorating this year the tenth anniversary of Bangladesh's admission to the United Nations. I would like to take this opportunity of addressing the General Assembly in the language of my country, which is spoken by about 200 million people all over the world. I may mention here that, in recognition of the fact that such a large segment of the world's population speaks Bengali, the United Nations has introduced broadcasting in Bengali and also has issued an official translation of the Charter of the United Nations in our language.
121.	It is indeed an honour and privilege for me and the members of my delegation to participate in the thirty-ninth session of the General Assembly. We bring to the Assembly the warm greetings of the Government and the people of Bangladesh.
122.	I should like to express our warmest felicitations to Brunei Darussalam on its independence. I welcome it in our midst as a Member of the United Nations. Its membership in the Organization has no doubt added to the strength of the United Nations.
123.	On behalf of the Bangladesh delegation, Sir, and also on my own behalf, I extend to you our warmest congratulations on your assumption of the high office of the presidency of the Assembly. The constructive role of your great country, Zambia, in regional and international issues has earned deep appreciation from all of us. As fellow members of the Commonwealth and the Movement of Non-Aligned Countries, both Bangladesh and Zambia have a shared perception on all major international issues. The visit of Mr. Kenneth Kaunda to Bangladesh last year has further consolidated the existing friendly relations between our two countries. Your own association with the United Nations, particularly your effective leadership as President of the United Nations Council for Namibia, has given us every reason to believe that, under your able and dynamic leadership, we will be able to achieve fruitful and constructive results at this session. We were deeply moved by your insightful address which you made soon after you took over the presidency. We would like to assure you of our fullest support and co-operation in the discharge of your responsibilities. I should like to express our felicitations to other officers of the Assembly on their well-deserved elections.
124.	We express our gratitude to our friends who reposed their confidence in us by electing Bangladesh as one of the Vice-Presidents of the General Assembly. We shall make every effort to contribute towards your effort, Sir, in promoting international peace, co-operation and development.
125.	We would also like to convey our deep gratitude to Mr. Jorge Illueca for his valuable contribution as President of the thirty-eighth session of the General Assembly. The constructive role played by his country, Panama, in various issues, particularly in the Contadora Group, has earned our admiration.
126.	I should also like to record our sincere gratitude to the Secretary-General for his dedicated and untiring efforts in upholding the purposes and principles of the Charter of the United Nations and for the courage and perseverance with which he has continued to work towards the achievement of our shared objectives of international peace, progress, co-operation and development. We have read with interest his illuminating report on the work of the Organization which constitutes an important contribution to the work of the current session of the General Assembly.
127.	We have viewed with deep concern the fact that the arms race, both nuclear and conventional, continued at a feverish pitch over the last year. We have also witnessed with even deeper concern the break-off of bilateral negotiations between the two super-Powers. We hope that serious negotiations will commence between them in respect of both theatre nuclear forces and START at the earliest possible opportunity. In this context, we note with satisfaction the very recent high-level contacts between the two super-Powers.
128.	World military expenditure is now estimated to reach about a trillion dollars. This unrestricted use of scarce resources for military purposes has, on the one hand, created a sense of fear and uncertainty among nations and, on the other, has added to the cost of social opportunity world-wide. The close relationship between disarmament and development does not need any elaboration. It is now universally recognized that a redirection of resources from armaments to development will be in the interest of the developed and developing countries alike. But how to transfer resources from armament to development? President Hossain Muhammad Ershad, in his address in 1982 to the Assembly's twelfth special session—the second special session of the General Assembly devoted to disarmament— made a number of important proposals in this regard. These proposals for arresting the arms race deserve to be studied and examined carefully for the greater benefit of mankind.
129.	The tragedy of Palestine is the tragedy of our times. No other issue in recent times has evoked so much attention and concern as the plight of the Palestinians. For more than three decades, the inter-national community has witnessed the sufferings and anguish of the Palestinian people, who were forcibly uprooted from their hearths and homes. It is now universally recognized that the heart of the problem is the restoration of the inalienable rights of the Palestinian people, including the right to establish a State of their own with Jerusalem as its capital. It is regrettable that Israel continues to flout the decisions and resolutions of the United Nations and persists in its illegal occupation of Arab and Palestine territories, including the Holy City of Al-Quds al-Sharif. The position of Bangladesh on this question has always been firm and consistent and we have always extended our unstinted support to our Palestinian brothers in their struggle for the restoration of their inalienable right to self-determination under the leadership of the PLO, their sole and legitimate representative. We condemn the continued Israeli occupation of Arab and Palestinian territories and the establishment of settlements in the occupied lands. We are convinced that the situation demands a comprehensive settlement of the problem which must be based on total and unconditional withdrawal of Israeli forces from all Palestinian and Arab territories and the restoration of the inalienable rights of the Palestinian people. We are also convinced that the participation of the PLO, on an equal footing with all other parties, in the peace process is indispensable. It is in this context that we extended our full support to the Arab peace plan as a sound basis for establishing peace in the region. We commend the Secretary-General for his sincere endeavours and for his untiring efforts to restore peace in the region.
130.	We are happy to note that the recently reconstituted Government of Lebanon is gradually but surely progressing towards restoring peace and stability there. All peace-loving countries wish Lebanon a quick return to normalcy, which can ensure its sovereignty and territorial integrity. However, this most desired objective cannot be attained without the complete withdrawal of Israeli troops and the termination of its control of southern Lebanon.
131.	It is an outrage to the conscience of the international community that South Africa still continues to pursue its abhorrent policy of apartheid. This policy is not only contrary to the values of contemporary civilization; it is also against the tenets of all scriptures and religions. Therefore, those who, directly or indirectly, sustain and tolerate the continuance of the policy of apartheid in South Africa are casting an indelible blemish on the history of their own civilizations and transgressing the laws of their own scriptures.
132.	Bangladesh is irrevocably committed to the cause of the oppressed peoples of Namibia and southern Africa and we renew our unstinted support to them in their legitimate struggle for freedom, liberty and human dignity. Bangladesh will continue to take an active part in the United Nations Council for Namibia, and we are convinced that the independence of Namibia can and must be achieved on the basis of the United Nations resolutions, particularly Security Council resolution 435 (1978), which constitutes the only acceptable basis for the peaceful transition of the territory from colonial subjugation to independence. We have consistently asked for its full implementation without any pre-condition. Similarly, we have rejected the persistent attempts to link the independence of Namibia with extraneous issues.
133.	The continuing conflict between Iran and Iraq is a matter of serious concern to all of us. This war has continued for too long and it has brought pain and suffering, death and destruction to the people of both countries. We are all painfully aware of how the intensification of this conflict can jeopardize international peace and security. We take this opportunity to reiterate our appeal to both Iran and Iraq to take full advantage of the many peace initiatives which have been placed before them to bring their conflict to an end. The ongoing efforts of the Organization of the Islamic Conference, the Movement of Non-Aligned Countries and the United Nations must be maintained to restore peace in the region. The Secretary- General deserves our sincere appreciation for the valuable efforts that he has undertaken for the peaceful resolution of this conflict.
134.	Bangladesh is deeply committed to the Charter of the United Nations and to the principles of sovereign equality of States, territorial integrity, the non-use of force, non-interference and non-intervention in the internal affairs of other States, the right of every nation to self-determination and the peaceful settlement of disputes. We therefore view the developments in Afghanistan and Kampuchea with deep concern. In this context, we call upon our friendly country, the Soviet Union, to withdraw its troops from Afghanistan. We believe that the withdrawal of all foreign forces from Afghanistan is a sine qua non now of a satisfactory and viable solution of the Afghan problem. Similarly, we call upon Viet Nam to withdraw its troops from Kampuchea. It is our conviction that the peoples of Afghanistan and Kampuchea should be allowed to determine their destiny without outside interference and intervention, and this is possible only with the total and unconditional withdrawal of all foreign forces from their territories.
135.	The United Nations has been seized of the Cyprus question for the past two decades and we are all conscious of the unfortunate events that have led to the present situation. The recent developments in Cyprus, however, should not be viewed in isolation from the overall unresolved question. Bangladesh has consistently supported the independence, territorial integrity, sovereignty and non-aligned status of Cyprus. At the same time, we emphasize that no solution of the problem can be lasting unless it takes into account the legitimate aspirations of the two communities. The recent developments have once again demonstrated that the establishment of a bi- communal, bi-zonal Federated State of Cyprus is the only viable solution of the problem, and a beginning to that end must be made through the resumption of meaningful intercommunal talks. My delegation will continue to extend its fullest co-operation to the Secretary-General in his mission of good offices on the Cyprus problem.
136.	Bangladesh shares the perception that regional and international peace and security would be promoted through the creation of zones of peace and nuclear-weapon-free zones in various parts of the world. As a littoral State, we have consistently attached great importance to the creation of the Indian Ocean as a zone of peace and have maintained that the successful implementation of General Assembly resolution 2832 (XXVI), containing the Declaration of the Indian Ocean as a Zone of Peace, will be in the interest of peace and security. It is in this context that we have actively participated in the deliberations of the Ad hoc Committee on the Indian Ocean and have extended our full support to the convening of an international conference at Colombo without delay.
137.	My delegation shares with the Secretary-General his deep concern at the increasing recurrence of acts of international terrorism. We believe that concerted efforts by all States Members of the United Nations at both the national and the international level are necessary for the total elimination of this scourge, which is contrary to the Charter of the United Nations, the Declaration on Principles of International Law concerning Friendly Relations and Co-operation among States in accordance with the Charter of the United Nations and the Declaration on the Strengthening of International Security. It is in this spirit that my delegation would like to emphasize its profound abhorrence of this phenomenon, which is taking an increasing toll of innocent lives, and would like to call upon all countries of the world to co-operate closely with one another with a view to combating and preventing such acts.
138.	Bangladesh has friendly relations with both the Koreas, and this position has been reflected in our role in all international forums, especially in the United Nations and the Movement of Non-Aligned Countries. Bangladesh hopes that peaceful reunification will be successfully achieved, and we shall support all efforts towards that end. Bangladesh believes that the primary responsibility for attaining a viable solution of the issue of reunification through peaceful means rests with the Koreans themselves.
139.	A decade ago this august Assembly adopted the historic Declaration and the Programme of Action on the Establishment of a New International Economic Order as well as the Charter of Economic Rights and Duties of States. More than anything else, these documents symbolized the high hopes and reflected the aspirations of the developing countries. More importantly, they provided the blueprint for the long-awaited integration of the developing countries into the mainstream of the global economy as partners in development in the true spirit of interdependence. But, 10 years later, their hopes and aspirations still remain as distant as ever. A global perspective and a pragmatic attitude towards negotiations seem to have suffered a setback. The spirit of multilateralism itself faces the most serious threat since the 1960s. This Assembly of nations is only too aware of the abortive negotiations in recent years, particularly in the area of international economic co-operation for development.
140.	While it is true that interdependence has been recognized as a reality in formal gatherings at the highest levels, nothing has materialized to translate this awareness into meaningful actions. The proposal for global negotiations has been the centre-piece of the initiatives of the developing countries aimed at making interdependence work in the collective interest and for the good of all, laying the groundwork for a global economic system more responsive to the demands of equity, justice and fair play. The gradual erosion that this important concept of multilateralism has suffered in recent years is painfully revealing. We believe that this matter merits serious review by the Assembly in the context of its resolution 34/138, which was adopted by consensus but which remains unimplemented so far.
141.	This year the General Assembly is also entrusted with yet another very important responsibility, that is, to carry out the review and appraisal of the implementation of the International Development Strategy for the Third United Nations Development Decade. The Strategy, which was adopted by consensus, and the subsequent General Assembly resolution 38/152, spelt out in clear terms the aims and objectives of this exercise. My delegation notes with regret the slow pace of this important exercise. The global economic situation, and particularly the economic situation of the developing countries, demands that we broach the review exercise much more seriously than at present. The findings of the latest report of the Committee for Development Planning, as well as the	World Economic survey and other similar documents, are only too revealing of the acute nature of the crisis faced by the developing countries.
142.	Despite the reversal of recessionary trends which began last year, we cannot lose sight of the continuing seriousness of the critical situation faced by the world economy as a whole. The reported upswing in economic growth in North America should not lull us into complacency. Recovery in Western Europe continues to be weak. The expansion of world output at 2 per cent in 1983 is at best modest for a period of economic recovery. As for the developing countries, they have suffered a persistent and gradual decline in the growth of output since 1979. These countries as a group recorded no growth at all in 1983. For most of them, per capita incomes have fallen for several consecutive years and investment expenditures are generally well below the levels attained in the 1970s. The modest increase in world output has for the first time in decades not been accompanied by a proportionate gain in exports. These have practically stagnated, and in the case of most developing countries there has been a sharp decline in export volumes. In value terms, world trade actually declined by 2 per cent in 1983.
143.	Suffice it to say that the actual economic performance of the developing countries since 1980 has been in stark contrast to the growth path traced in the International Development Strategy.
144.	The economic crisis in Africa, which has been characterized by a persistent drop in the rate of growth of overall output of goods and services over the years, is a case in point. Apart from the consequences of recession, at least 150 million people and 22 countries in this otherwise potentially rich continent have been adversely affected by drought. Unemployment and malnutrition have been intensified, and every major sector of the economy has suffered a decline.
145.	The stifling effects of recession have been no less severe in the case of Asia. It is true that a number of Asian countries were able to withstand the onslaught of recession, but that provides no cushion or solace to the majority of those countries, particularly the least developed among them. The largest concentration of the world's desperately poor and hungry— estimated at around 900 million people—is still located in Asia.
146.	Though 10 of the 22 largest debtor developing countries are Latin American, the debt problem is not confined to that region alone. The capital- importing countries now owe the staggering sum of about $730 billion. The main point is that the debt problem became a crisis only when the debtor countries' growth in export earnings declined significantly in the face of mounting protectionism. This was further accentuated by the depth, dimensions and duration of the recession. It is to be noted that, in spite of the rapid increase in the foreign indebtedness of the capital-importing developing countries during the 1970s, their debt-to-export ratio did not change much, since exports rose at practically the same rate as foreign indebtedness. This situation changed radically in the early 1980s as their export earnings failed to grow and even declined.
147.	Through all these crises, the countries which have suffered most have been the least developed countries. By the very nature of their economics, these countries, which are located mostly in Africa and Asia, lack the wherewithal to withstand such acute difficulties, and in a situation of prolonged and intensified crisis their vulnerability increased out of all proportion. No wonder the early 1980s have witnessed an increase in their ranks. Primarily dependent on commodities, whose prices continue to remain weak, their difficulties have been further accentuated by a declining flow of official development assistance. The fate of negotiations on the replenishment of IDA resources is a case in point. And commodity prices, despite their relative increase in 1983, still remain nearly 20 per cent below the level of 1980. The slow pace in the implementation of the Substantial New Programme of Action for the 1980s for the Least Developed Countries remains a matter of deep concern.
148.	In these circumstances, my delegation's earnest hope is that the mid-term global review of the implementation of the Substantial New Programme of Action to be undertaken next year will be broached with seriousness and sympathy by all countries, developed and developing alike, to accelerate the development of the least developed countries.
149.	We strongly believe that the objective of all development efforts is the improvement of the quality of life. In this context, we note with appreciation the efforts being made in the economic and social fields by the United Nations system, in particular the strategy being pursued by UNICEF to achieve a revolution in child survival and development and the efforts being made by UNDP concerning human resources development. We also note with great satisfaction the successful and comprehensive outcome of the International Conference on Population, held at Mexico City from 6 to 14 August 1984.
150.	As we approach the mid-point of the 1980s, the world economy in general remains strained by the legacies of a prolonged and disastrous recession. Those legacies have virtually crippled the development momentum of the overwhelming majority of developing countries. Cut-backs in investments, the suspension of longer-term development projects and public programmes, the slashing of expenditures in social sectors that these countries had to endure over the years of recession have taken many of them to the verge of serious political and social upheavals.
151.	These difficulties are too deeply entrenched to be overcome easily as a by-product of recovery in a few countries. Certainly, a proliferation of protectionist barriers in the industrial countries has not made this task at all easier. Even existing commodity agreements which have served the international community well over the years are now falling apart owing to the lack of political support by some of these countries. In finance, apart from the uncertainty surrounding debt rescheduling, the constraints of high interest rates, inadequate flow of official development assistance, the drying up of bank lending and the overall deflationary policy of the international monetary and financial system could stifle any stirring of economic activities in a large number of the developing countries.
152.	If the recovery is to spread to the developing countries, a series of measures must be undertaken immediately to reactivate their economies; and if this recovery is to be a sustained and durable one, the reinvigoration and improvement of the international trading and financial system must be undertaken in earnest and as a matter of priority. It is also imperative for the sake of the sustained health of the world economy that growth in the developing countries be undertaken as a self-sustained and mutually- reinforcing process and not merely as a by-product of growth elsewhere, because if we do not deal with the more fundamental structural problems in an adequate manner, crisis will in the end overwhelm us. We must therefore act seriously and with pragmatism before it is too late.
153.	The International Development Strategy for the Third United Nations Development Decade called for the necessary political impetus to carry out essential adjustment, intensification and reformulation of policy measures in the light of evolving needs and developments. We cannot delay that any longer. We must once again demonstrate the same political will and vision that enabled us to establish this great assembly of nations to implement our commitment to its Charter.
154.	In this connection I should like to inform the Assembly briefly of developments in my country.
155.	Soon after assuming responsibility, the present Government, under the leadership of President Hossain Muhammad Ershad, initiated some drastic reforms covering the entire gamut of national life. The reform measures taken by the present Government include economic reform aimed at stopping waste, boosting production and giving maximum encouragement to the development of the private sector. The most spectacular among the reform measures, however, have been the administrative reforms, based on the principles of decentralization and devolution of power to the common people, and the judicial reforms, also based on the principle of decentralization. Under the new system, the administration has been taken right to the doorsteps of the country's vast rural population. The grass-roots units have now become the focal points of all local activities. This means that through these units, known as upazillas, the vast rural population of Bangladesh will now have the full power to decide and control its own affairs for itself.
156.	While these measures of reform continue, I should like to draw attention to the unprecedented floods which have struck my country this year, causing great misery to our people and widespread damage to our crops. The Government of Bangladesh is doing all that is humanly possible to overcome the effects of this exceptional disaster, which has not yet ended. Our President has been overseeing relief measures personally by daily visits to affected areas throughout the country. We take this opportunity to acknowledge with appreciation the help and assistance which we have received and are receiving from a number of friendly countries and organizations.
157.	Regionally, our patient diplomacy in forging co-operation among the South Asian countries has borne fruit. The primary objective of Bangladesh's 1980 proposal for regional co-operation was to harmonize and strengthen the efforts of those regional developing countries to establish collective self- reliance, for the common benefit of their peoples. The integrated programme of action within the framework of South Asian Regional Co-operation was launched at the Foreign Ministers' meeting at New Delhi in August 1983, which was followed by the ministerial meeting at Male in July 1984. These ministerial meetings were preceded by meetings of a number of senior officials to work out this programme. It is a matter for satisfaction that as many as nine areas of co-operation have been identified and that working groups have been set up to study and deal with them. The selection of Dhaka as the venue for the first South Asian Regional Co-operation summit, to be held in the last quarter of 1985, is a demonstration of the faith and confidence placed in Bangladesh.
158.	Before I conclude, let me say a few words on the observance next year of the fortieth anniversary of the founding of the United Nations. The present state of deteriorating international relations gives added importance to the observance of the occasion. These are challenging times for the world Organization. It is being increasingly bypassed, and the resolutions of the General Assembly and the Security Council are being systematically ignored, and with impunity. The continuing economic crisis is wreaking havoc on the world economy, and particularly the economies of the developing countries. The North- South dialogue and the establishment of the new international economic order have made little progress.
159.	In view of all this, in some sections of world public opinion the United Nations is suffering from what may be called a crisis of confidence; but it need not be so if Member States are determined to uphold the purposes and principles of the Charter of the United Nations and the Declaration on Principles of International Law concerning Friendly Relations and Co-operation among States in accordance with the Charter of the United Nations, which are as valid today as they were at the time of the founding of the Organization almost four decades ago.
160.	In spite of its weaknesses, the United Nations remains the appropriate and irreplaceable international forum for finding solutions to major world problems, some of which I have enumerated today. Our faith in the Charter of the United Nations and our commitment to its purposes and principles remain as unshakeable as ever. The observance of the fortieth anniversary will provide Member States with an opportunity to rededicate themselves to the principles enshrined in the Charter and to reaffirm their support for the world Organization. On this solemn occasion, let us resolve anew to work for the promotion of the purposes and principles of the United Nations and for the strengthening of the Organization in order to make it an effective instrument for the fulfilment of its central role in the maintenance of international peace and security, in developing and strengthening co-operation among nations, in establishing equitable economic relations among States and in promoting fundamental rights and freedoms throughout the world.
